Citation Nr: 1412744	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability manifested by a rash, otherwise claimed as urticaria.

2.  Entitlement to service connection for a dental disability for compensation purposes.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as a stomach disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to September 2004.

These matters come to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2010 with regard to the dental and skin issues.  A statement of the case was issued in October 2010 and a substantive appeal was received in March 2011.  A notice of disagreement was filed in February 2011 with regard to the GERD issue.  A statement of the case was issued in March 2012 and a substantive appeal was received in April 2012.

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; the transcript is of record.

The Veteran perfected an appeal with regard to the issue of entitlement to service connection for sinusitis and allergic rhinitis.  In a May 2012 rating decision, the RO granted entitlement to service connection for sinusitis and allergic rhinitis, assigning a noncompensable rating, effective October 30, 2008.  The grant of service connection for sinusitis and allergic rhinitis constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

In the March 2010 rating decision, the RO denied entitlement to an increased rating for residuals, cervical spine fusion at C6-7 with surgical scar.  The Veteran filed a notice of disagreement in February 2011 and a statement of the case was issued in March 2012; however, he did not include this issue in his April 2012 substantive appeal.  Thus, the Board does not have jurisdiction of this issue.

The Board notes that, in general, a claim for service-connected disability compensation for a dental disorder may also be treated as a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993); 38 C.F.R. § 4.150  (setting forth dental and oral conditions for which compensation may be paid), 17.161 (setting forth criteria for authorization of outpatient dental treatment).  A claim for dental treatment has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and this issue is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a skin disability, on the merits, and entitlement to service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  In a November 2005 RO decision, service connection was denied for hives due to allergies; a notice of disagreement was filed in May 2006, a statement of the case was issued in November 2006, but a substantive appeal was not received and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received since the RO's November 2005 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of service connection for a skin disability manifested by rash and raises a reasonable possibility of substantiating the claim of service connection for a skin disability manifested by rash.

3.  The Veteran sustained an in-service injury to tooth #8, was treated with a root canal, received a dental bridge to teeth #s 8-10, and has continued to receive treatment related to these teeth.  

4.  The Veteran does not claim, and the evidence does not show, that he has a disability due to trauma to the teeth; osteomyelitis or osteoradionecrosis; loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process or hard palate; there is no showing of loss of teeth due to loss of substance of the upper or lower jaw.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the RO's November 2005 decision which denied entitlement to service connection for hives due to allergies, and the claim of service connection for a skin disability manifested by rash is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for an award of service-connected compensation for a dental disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b),1712 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303(a), 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the dental disability claim.  The evidence of record contains the Veteran's service treatment records and post-service treatment records.  The Board otherwise concludes that no available outstanding evidence has been identified pertaining to the dental disability claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to this claim.

The Veteran underwent a VA examination in October 2009.  The examination report, which is deemed fully adequate, will be discussed below.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for a dental disability.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and material evidence

Even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 2005, the Veteran filed a claim of service connection for hives due to allergies.  

Of record were service treatment records.  A February 1994 service record reflects a notation of a rash but no diagnosis was indicated.  

In a November 2005 rating decision, the RO denied the Veteran's claim of service connection for hives due to allergies on the basis that a chronic disability was not shown.  The Veteran filed a notice of disagreement in May 2006.

In July 2006, the Veteran underwent a VA examination; no skin diagnosis was rendered.  A statement of the case was issued in November 2006 and a substantive appeal was not received.  Likewise, no new and material evidence was received.  Accordingly, the November 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In November 2008, the Veteran filed a claim of service connection for allergies.  

In the March 2010 rating decision, the RO determined that new and material evidence had not been received to reopen the claim for hives/allergies.

An October 2006 treatment record and subsequent records reflect a diagnosis of dermatophytosis tinea corporis.  

At the May 2012 Board hearing, the Veteran testified that he has urticarial on his feet due to wearing boots during service.  T. at 2.  He asserts that he has been prescribed a cream for this condition.  T. at 4-5.

The diagnosis of dermatophytosis tinea corporis is evidence of a disability which was not previously of record and is an element necessary to substantiate the claim.  The lay statements and testimony from the Veteran with regard to his assertions of sustaining a rash or skin condition during service constitute new and material evidence as they were not previously of record.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for neck disability is reopened.  38 U.S.C.A. § 5108.  The merits of this claim is addressed in the Remand below.

Service connection for dental disability

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  This provision is inapplicable to this case because the claimed condition is not a listed chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  38 C.F.R. § 3.159(a)(2).

The Veteran seeks service connection for a dental disorder that he indicates was caused by trauma to his mouth.

The Veteran asserts that during active service he was playing basketball, he was elbowed in the mouth, and he cracked his jaw.  T. at 7.  As a result, he underwent surgery, specifically a root canal.  T. at 7.  Post-service, he was given a bridge to "fill in that spot."  T. at 8.  He asserts that Teeth 8 and 9 were affected by the injury.  T. at 8.  

An April 1991 dental entry reflects the Veteran's report that his tooth had tightened up a lot since he was elbowed on the basketball court.  See Volume 5 of service treatment records.  A January 1993 record indicates that a fixed partial denture was applied to teeth numbers 8 through 10.  See id.  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter, but not for purposes of compensation.  See 38 C.F.R. § 3.381(a).

Service connection for compensation purposes is available only for dental disabilities that are the result of osteomyelitis or osteoradionecrosis, or due to the loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or due to the loss of teeth due to loss of substance of the upper or lower jaw.  38 C.F.R. § 4.150. 

A note to 38 C.F.R. § 4.150, Diagnostic Code 9913, which is the rating code for loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity, states that these criteria apply only to bone loss due to trauma or disease such as osteomyelitis.  This note further adds that loss of the alveolar process as a result of periodontal disease is not included. 

Thus, in order to establish service connection for compensation purposes, it is not enough to show that the teeth were lost due to trauma.  The evidence must  demonstrate that the trauma resulted in loss of substance of the maxilla or mandible, which then resulted in the loss of the teeth.

VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

In October 2009, the Veteran underwent a VA dental examination.  There was no evidence of loss of bone of the maxilla; malunion or nonunion of the maxilla; loss of bone of the mandible; nonunion or malunion of the mandible; loss of bone of the hard palate; osteoradionecrosis; and, osteomyelitis.  There was no tooth loss due to loss of substance of body of maxilla or mandible.  An x-ray showed that teeth 1, 9, 18, and 19 were missing and had been extracted.  Tooth number 8 was root canal treated and there was a fixed partial denture from tooth number 8 to number 10.  The maxilla and maxillary sinuses appeared normal and the body of the mandible appeared normal.  The TM joints appeared within normal limits.  There was no obvious bony pathology discernable.  The examiner diagnosed dental caries #s 2, 9, 18, and 19.  

Based on a review of the evidence, the Board finds that service connection for compensation purposes for a dental disorder to include residuals of a mouth injury is not warranted. The Board acknowledges that the Veteran's service treatment shows injury to a tooth during service and subsequent treatment.  The Board acknowledges that service connection for loss of teeth can be established for compensation purposes if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  However, the medical evidence does not show that the Veteran experienced any loss of the body of the maxilla or mandible due to the in-service trauma.  As noted, the Veteran's service treatment records solely establish injured teeth due to direct trauma, but not due to loss of bone or substance of the maxilla or mandible as a result of the trauma or osteomyelitis.  Thus, service connection for compensation purposes is not warranted.  See 38 C.F.R. §§ 4.150 .


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a skin disability manifested by rash is allowed.

Entitlement to service connection for a dental disability for compensation purposes is denied.



REMAND

Skin disability manifested by rash

The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed skin disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

GERD

The Veteran asserts that he has had GERD symptoms since he separated from service.  T. at 12.  He asserts that he was prescribed Nexium or Omeprazole in service for these symptoms.  T. at 12.  

Post-service treatment records reflect diagnoses of esophageal reflux and GERD.

The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed GERD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While on Remand, associate updated treatment records from the Mike O'Callaghan Federal Medical Center for the period from July 15, 2008.  

While on Remand, associate updated treatment records from the Las Vegas, Nevada VA Medical Center (VAMC) for the period from September 12, 2012.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA updated treatment records from the Las Vegas VAMC dated from September 12, 2012.

2.  Associate with the claims folder or Virtual VA updated treatment records from the Mike O'Callaghan Federal Medical Center dated from July 15, 2008.

3.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the nature and etiology of his claimed skin disability.  Appropriate testing should be conducted.  After review of the claims folder, the examiner should respond to the following:

a)  Please identify all skin disabilities, to include any associated with a rash.  Consideration should be given to the diagnoses of record.

b)  Is a skin disability at least as likely as not (a 50% or higher degree of probability) due to active service or any incident therein?

A complete rationale must be provided for all opinions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the nature and etiology of his claimed GERD.  Appropriate testing should be conducted.  After review of the claims folder, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that GERD or esophageal reflux is due to service or any incident therein?

A complete rationale must be provided for all opinions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the service connection.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


